Citation Nr: 1429870	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-37 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus.

2.  Entitlement to a compensable rating for service-connected residuals of fracture, base, right metacarpal.

3.  Entitlement to a compensable rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that additional medical evidence was submitted after the most recent readjudication of this claim in the February 2012 Supplemental Statement of the Case (SSOC), and no waiver from the Veteran was received.  However, this evidence is not relevant to the claim on appeal, as the documents attached to the Informal Hearing Presentation discuss the diagnosis and symptomatology of flatfeet.  As explained herein, the Veteran's current symptomatic flatfeet condition is not at issue in this case.  Therefore, the Board finds that a waiver is not required to proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  By an October 1977 rating decision, the RO denied service connection for bilateral pes planus.  The Veteran did not appeal that decision or submit new and material evidence.

2.  Evidence received since the October 1977 rating decisions is new, but it does not raise a reasonable possibility of substantiating the claim of service connection for bilateral pes planus.

3.  The Veteran's residuals of fracture, base, right metacarpal, have not manifested in ankylosis or a gap between the thumb pad and the fingers.

4.  The Veteran's hemorrhoids have been mild or moderate throughout the appeal period; the hemorrhoids were not shown to be large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences; or manifested by persistent bleeding with secondary anemia, or with fissures.


CONCLUSIONS OF LAW

1.  The October 1977 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has not been received since the October 1977 rating decision to reopen the Veteran's claim for service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for entitlement to a compensable rating for service-connected residuals of fracture, base, right metacarpal, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5299-5224 (2013).

4.  The criteria for entitlement to a compensable rating for service-connected hemorrhoids, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Veteran's claim for entitlement to service connection for bilateral pes planus was denied in October 1977 because the disability, which pre-existed service, was not found to be aggravated beyond its natural progress during active service.   

Since the October 1977 decision, the evidence reflects current treatment for bilateral pes planus and the Veteran's subjective complaints of foot pain.  Therefore, the additional evidence received since the October 1977 rating decision has not been previously submitted to VA.  However, the Veteran's diagnosis of pes planus was acknowledged in the October 1977.  As a result, the evidence does not raise a reasonable possibility of substantiating the claim for service connection for bilateral pes planus, and the claim will not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Increased Rating Claims

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Residuals of Fracture, Base, Right Metacarpal

The Veteran's residuals of fracture, base, right metacarpal have been assigned a non-compensable rating under Diagnostic Code 5299-5224.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2013).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.71a, Diagnostic Code 5224, for ankylosis of the thumb.

Under Diagnostic Code 5224, favorable ankylosis of the thumb is rated as 10 percent disabling, and unfavorable ankylosis of the thumb is rated as 20 percent disabling; a schedular rating of higher than 20 percent is not available.  A Note to the Diagnostic Code also advises that consideration should be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. §4.71a, Diagnostic Code 5224 (2013).

Turning to the evidence of record, VA treatment records from May 2008 through September 2008 contain only one reference to the Veteran's right hand.  He complained of numbness in the right hand when he began using his cane in his right hand as opposed to his left hand.  The Veteran was provided a cane after a motor vehicle accident in 2007.  The physician indicated the Veteran's numbness was likely caused by muscle irritation as secondary to walking with a cane.  The Veteran received education regarding the use of a cane versus the use of a walker. 

The Veteran's hands were examined at a September 2008 examination.  The VA examiner noted the Veteran had no complaints of pain near the site of his old fracture in the first metacarpal, but he described pain in the dorsum of his hand due to using his cane.  The Veteran denied any numbness, tingling, or burning in the hand.  

Upon examination, the Veteran's right hand showed no tenderness to palpitation or swelling.  The Veteran had full range of motion of the hand, and there was no pain on the range of motion testing.  Furthermore, there was no gap between the thumb and the tip of the fingers with opposition.  The Veteran's thumb abduction and rotation was normal.  Intact sensation to light touch in all digits was noted as well.  The examiner diagnosed "healed first metacarpal base fracture without impairment at this time."

The Veteran submitted a statement in November 2009, stating he has difficulty leading a "normal life" because of his disabilities.  His friend also provided a statement, asserting that the Veteran's conditions "disable him to work and live a productive life."

After the Veteran's stroke in August 2010, he reported numbness in his right hand and difficulty writing.  At an October 2010 neurology consultation, sensory examination revealed only reduced right lower extremity and foot reflexes, and motor strength of 5/5 in all groups.  Subsequent VA records are negative for further complaints related to the Veteran's right hand.

In November 2012, the Veteran underwent another VA hand and finger examination.  There was no limitation of motion or evidence of painful motion for the fingers or thumb.  There was no gap between the thumb pad and the fingers, nor was there a gap between any fingers and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  Similarly, there was no indication of limitation of finger extension.  These results did not change upon repetitive use testing.  The examiner found the Veteran did not have any functional loss of the right hand, fingers or thumbs. The Veteran had normal strength of the right hand, and the examiner did not find ankylosis of the thumb or fingers.  Finally, diagnostic testing did not show any abnormalities.

Based on the foregoing, the Board finds that the Veteran is not entitled to a compensable rating for his residuals of fracture, base, right metacarpal.  First, under Diagnostic Code 5224, ankylosis of the thumb has not been shown.  

In compliance with the Note contained in Diagnostic Code 5224, the Board has considered whether a higher rating may be awarded under Diagnostic Code 5152, which affords ratings from 20 to 40 percent for amputation of the thumb.  Here, however, the November 2012 VA examiner specifically stated that the Veteran's condition did not result in the any functional loss of the hand, thumb, or fingers.  To that end, the Board notes that the Veteran maintains sensation in the thumb, and demonstrated normal strength testing in November 2012.  

A higher rating is also not warranted based on limitation of motion.  Indeed, under Diagnostic Code 5228, limitation of motion of the thumb provides a non-compensable rating (zero percent) for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  The ratings are the same regardless of whether the hand affected is the major or minor.  In both the September 2008 and November 2012 VA examinations, there was no gap between the thumb pad and fingers when the Veteran's range of motion was measured with a goniometer.  

The Board acknowledges the Veteran's complaints of numbness in his hand.  However, the condition was described as a muscle irritation due to the use of a cane, with no indication that the symptoms are attributable to the Veteran's residuals of fracture, base, right metacarpal.  

The Board further acknowledges the lay evidence reflecting the Veteran's overall difficulties related to his many disabilities.  Unfortunately, however, the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected residuals of fracture, base, right metacarpal, under Diagnostic Code 5224.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  There are no other diagnostic codes would be appropriate to evaluate the Veteran's condition.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Hemorrhoids

The Veteran's hemorrhoids have been assigned a non-compensable rating under Diagnostic Code 7336.

Under Diagnostic Code 7336, mild or moderate external or internal hemorrhoids are rated non-compensable.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

The Veteran's records from May 2008 through September 2008 are negative for any complaints, treatment, or diagnoses related to hemorrhoids.  A September 2008 colonoscopy was  normal.  

At an October 2008 VA examination, the Veteran denied diagnosis of thrombosed hemorrhoids.  The examiner noted external hemorrhoids that were non-bleeding and non-thrombosed.  The examiner also found that there were no fissures, and there were no signs of anemia.  In describing his symptoms, the Veteran explained that he took stool softener three to four times a week, but still experienced occasional bleeding with bowel movements.  He reported difficulty with prolonged sitting, to include long drives.  He stated that he needs to be close to restrooms and refrains from shopping or completing outdoor activities.  

As noted above, in November 2009, the Veteran and his friend provided statements describing the difficulties posed by all of the Veteran's medical conditions.  

Again, VA treatment records from March 2009 through May 2010 are absent any treatment or complaints related to hemorrhoids.  

In December 2011, the Veteran was afforded another VA examination.  The Veteran was diagnosed with mild or moderate internal and external hemorrhoids.  The examiner specifically did not find that the hemorrhoids reflected the symptomatology contemplated by a 10 or 20 percent rating.  The Veteran described flare-ups in which he is immobilized for a day or two and stated that he takes narcotics for back pain and will avoid going to the bathroom because he knows it will hurt.  However, at the examination, the indicated that he was "currently having no problems."

The Board also notes that the Social Security Administration records contained in the Veteran's claims file do not reflect treatment for hemorrhoids.  
Therefore, a review of the evidence shows that the Veteran's hemorrhoids have been mild or moderate throughout the appeal period.  While the Veteran has subjective complaints of pain and discomfort at VA examinations, VA treatment records are silent for any complaints or symptoms related to hemorrhoids.  Moreover, although the Veteran reported occasional bleeding associated with bowel movements at the 2008 VA examination, there was no indication the Veteran experienced persistent bleeding secondary to anemia, as required for a 20 percent rating under Diagnostic Code 7336, at either the 2008 or 2009 examination.  In addition, the Veteran's hemorrhoids were found to be non-thrombosed at both VA examinations.  As a result, the Board finds that the Veteran's symptoms do not warrant a compensable rating under Diagnostic Code 7336 at any time during the appeal period.  38 C.F.R. § 4.3, 4.7, 4.114.  There is no basis for staged rating of the Veteran's disability, and the preponderance of the evidence is against assignment of any higher rating than that already assigned.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Additional Considerations for Increased Rating Claims

The Board finds that an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised in this case.  VA examiners found no functional impairment with regard to the Veteran's residuals of fracture, base, right metacarpal.  Moreover, the Veteran has not asserted, nor does the evidence suggest, that his hemorrhoids preclude employment.  Indeed, the Veteran himself indicated at his most recent VA examination that his hemorrhoids were not a current problem.  The Board further notes that the Veteran was awarded Social Security disability based on symptoms of diabetes mellitus and hypertension, which are not service-connected.  Consequently, further discussion of Rice is inapplicable in this case.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected thumb disability or hemorrhoids are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  

Specifically, the Veteran's thumb disability is manifested by subjective reports of pain but objective evidence of full strength with no evidence of ankylosis, limitation of motion, or symptomatology approximating amputation.  When comparing these symptoms with those contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability ratings assigned for his service-connected thumb disability.  Similarly, the rating criteria contemplate the Veteran's hemorrhoids symptoms, which include painful hemorrhoids with occasional bleeding during bowel movements.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted with respect to either of the increased rating claims.


	(CONTINUED ON NEXT PAGE)
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006); see also Kent v. Nicholson, 20 Vet. App. 1 (2006). Here, the duty to notify was satisfied by a September 2008 letter to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, Social Security Administration records, statements in support of the claim by the Veteran and his representative, other lay statements, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 

F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for bilateral pes planus is denied.

Entitlement to a compensable rating for service-connected residuals of fracture, base, right metacarpal, is denied.

Entitlement to a compensable rating for service-connected hemorrhoids is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


